PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On February 10, 2004, claimant was traveling on W. Va. Route 27 in Wellsburg, Brooke County, when his vehicle struck a large hole in the road damaging a tie rod and the right front wheel.
2. Respondent was responsible for the maintenance of W. Va. Route 27 in Brooke County and respondent failed to maintain properly W. Va. Route 27 on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damages in the amount of $ 144.29.
4. Respondent agrees that the amount of $ 144.29 for the damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of W. Va. Route 27 in Brooke County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained by claimant; and that the amount of the damages agreed to by the parties is fhir and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $ 144.29.
Award of $144.29.